





CITATION:
McNevan v. Agrico Canada
          Limited, 2011 ONCA 720




DATE: 20111130



DOCKET: C53654



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., LaForme J.A. and Cunningham A.C.J. (
ad
          hoc
)



BETWEEN



Dave McNevan



Plaintiff (Appellant)



and



Agrico Canada Limited



Defendant (Respondent)

and

Masterfeeds
          Inc.

Third Party



Donald R. Good, for the plaintiff (appellant)



Tara M. Sweeney, for the defendant (respondent)



Heard and released orally:
November 10,
          2011



On appeal from the judgment of Justice Toscano Roccamo of the
          Superior Court of Justice dated April 4, 2011.



ENDORSEMENT



[1]

On a motion for summary judgment, the motion judge dismissed the
    appellants action.  The appellant, a farmer, claimed that the respondent had
    supplied animal feed that caused death and illness to some of his livestock.

[2]

In her reasons, the motion judge said that after the appellant learned
    of the respondents intention to proceed with the summary judgment, he elected
    to allow the motion to go ahead.  The appellant did not seek to adjourn the
    motion.  Thus, the motion proceeded without discoveries and without the
    appellant filing an expert report.  The appellant did not cross-examine the
    respondents affiant.

[3]

It is well settled that a respondent to a summary judgment motion has an
    obligation to put his or her best foot forward and that having done so, a
    summary judgment motion judge may proceed on the record filed.

[4]

The motion judge found correctly, in our view, that the evidence relied
    upon by the respondent did not raise any issues that required a trial.  Her
    reasons demonstrate that she considered the evidence of both parties and noted
    that the appellant failed to present evidence that met his evidentiary burden
    to meet the respondents case.

[5]

The appellant misapprehends the motion judges reasons and findings. 
    The issue was not that the motion judge found that the respondents evidence
    was more credible or convincing than the appellants.  Rather, it was that on
    the key issues, the quality of the feed and the cause of the deaths and illnesses
    of the animals, the respondent presented evidence while the appellant did not. 
    In the end, the motion judge applied the correct legal test and her reasons
    demonstrate that she fairly considered the appellants affidavit evidence. 
    There is no reason to interfere with her decision, particularly where, on this
    appeal, there is no evidence that her conclusions were unreasonable or that she
    misapprehended facts.

[6]

The appeal must be dismissed.  Costs awarded to the respondent in the
    amount of $8,998.15, inclusive of disbursements and all applicable taxes.

Dennis OConnor
    A.C.J.O.

H.S.
    LaForme J.A.

J.D. Cunningham
    A.C.J.S.C.J.


